Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.   Applicant’s election of Group I, and the HLA haplotype: HLA DR3-DQ2, without traverse, filed 5/12/21, is acknowledged. 

Applicant argues a lack of search burden.

Applicant is advised that search burden is not a consideration in applications filed under 35 U.S.C. 371. 

The requirement is still deemed proper and is therefore made FINAL.

Claims 14-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions or species.

Note: the species requirement has been withdrawn.

Claims 1-3, 5, and 9-13 are under examination. 

2.   The specification is objected to.  Improperly capitalized words have been found in the specification, e.g., “Insulin” at page 8.

NOTE: this is not an exhaustive list.	Applicant is required to correct all capitalization errors in response to this Office action.

3.   The Abstract is objected to because it does not adequately describe the claimed invention.  Applicant is advised that an Abstract commensurate in scope with the invention of the instant claims are required.  The Abstract fails to disclose genotyping for HLA DR3-DQ2.

4.   Claim 3 is objected to: 
	A) Acronyms must be recited in whole at their first usage,
	B) “Type 1 Diabetes Mellitus” is improperly capitalized. 



(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.   Claims 1-3, 5, and 9-13 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, specifically:
	A) In Claim 1, it is unclear what is encompassed by the recitation of determining a treatment “based on” the HLA haplotype of the individual.  Clearly, the treatment is defined as GAD or GAD-alum if the individual is HLA DR3-DQ2, but it is unclear how said treatment is determined if the individual is not HLA DR3-DQ2,
B) In Claims 11 and 12, the “insulin autoantigen”  recited therein has no antecedent basis in Claim 1.  Additionally, the recitation thereof renders the claim non-sensical,
C) In Claim 13, the “alum alone”  recited therein has no antecedent basis in Claim 1.  Additionally, the recitation thereof renders the claim non-sensical.

Accordingly, the metes and bounds of the claims cannot be determined.  

7.   The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.   Claims 1-3, 5, and 9-13 are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to reasonably convey to one 

Under Vas-Cath, Inc. v. Mahurkar , 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1, Written Description Requirement, make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3). 

For claims employing a genus of reagents, e.g., GAD-autoantigens of the claims, an adequate written description of a claimed genera requires more than a generic statement of an invention's boundaries.  While it appears that the claims imply a common function (the effective treatment of autoimmune diabetes, and various subtypes thereof, upon administration) a common structure has not been disclosed.  Note that Claim 1 recites “a GAD-autoantigen” which encompasses fragments of GAD.  Such is confirmed by the definition of GAD at page 3 of the specification:
“The term “GAD” refers to the protein glutamic acid decarboxylase and includes isoforms of GAD such as GAD38, GAD65 and GAD67, as well as fragments thereof.”

	However, the only GAD identified in the specification is the “GAD-alum” of Tavira et al. at page 9, which is taught (in the reference) as the GAD-alum of Diamyd®.  Turning to the Diamyd® website it is revealed that the GAD-alum disclosed therein is “…based on the protein GAD65”.  Clearly it is not GAD65 itself, nor a fragment thereof.

When an inadequate structure function relationship is not disclosed, a representative number of species is required.
A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the full variety or scope of the genus.”). The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure “indicates that the patentee has invented species sufficient to constitute the gen[us].” See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) (“[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”). “A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed.” In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).

Also note that the written description provision of 35 U.S.C. 112 is severable from its enablement provision, Ariad Phar., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010; see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011). 

 Accordingly, Applicant has disclosed the possession of none of the “GAD-autoantigens” of the claims.  As none (ø) cannot be considered to be a representative number species, one of skill in the art would conclude that the specification fails to disclose the possession of the “GAD-autoantigens” of the instant claim.  See Eli Lilly, 119 F.3d 1559, 43 USPQ2d 1398.

9.   Claims 1-3, 5, and 9-13 are rejected under 35 U.S.C. 112(a) as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specifically, the specification provides insufficient evidence that the claimed method would function as claimed.

The specification disclosure is insufficient to enable one skilled in the art to practice the invention as claimed without an undue amount of experimentation.  Undue experimentation must be considered in light of factors including: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill in the art, the level of predictability of the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention, see In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

	In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) states:
“The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art.”  “The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention.  The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification.  In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling” (MPEP 2164.03).

The MPEP further states that physiological activity can be considered inherently unpredictable.  With these teachings in mind, an enabling disclosure, commensurate in scope with the breadth of the claimed invention, is required.

First note that the prevention of autoimmune diabetes in humans has not been established through the administration of GAD, GAD-alum, or Diamyd® (whatever is encompassed thereby).  For this reason alone the claims are not enabled.

Turning to the specification, “GAD” is given a very broad definition:
“The term “GAD” refers to the protein glutamic acid decarboxylase and includes isoforms of GAD such as GAD38, GAD65 and GAD67, as well as fragments thereof.”
There is no evidence of record that all (or any) of the encompassed GAD isoforms or fragments (with or without alum) would be capable of providing a effective treatment of autoimmune diabetes.

Turning to the Examples of the specification, it is noted that none of them are disclosed as using the GAD or GAD-alum of the claims.  Only Tavira et al. actually teaches the composition used therein, and it is Diamyd® which is not the GAD-alum of the claims as set forth above.  Example 1 provides no relevant data and merely concludes:
“…the present inventors and it was surprisingly found that GAD-alum was almost twice as effective as alum alone (2,35% versus 4,45% change/month), in the DR3-DQ2 haplotype group…”.
Example 2 does not concern the HLA DR3-DQ2 patient of the claims and is, thus, irrelevant.  Experiment 3 includes data from just 4 DR3-DQ2 patients and, regardless, the authors employed Diamyd® which is not the GAD-alum of the claims.

As set forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297, 1302 (CAFC 2005), enablement cannot be established unless one skilled in the art “would accept without question” an Applicant’s statements regarding an invention, particularly in the absence of evidence regarding the effect of a claimed invention.  Specifically:
“As we have explained, we have required a greater measure of proof, and for good reason. If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”

	In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  Thus, in view of the breadth of the claims, the quantity of experimentation necessary, the lack of sufficient guidance in the specification, and the unpredictability of the art, it would take undue trials and errors to practice (use) the claimed invention.

10.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.  Claims 1, 2, 3, 5, and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application No. 2017/0196949 in view of Pociot and Lenmark (June, 2016).

The ‘949 application teaches the treatment or prevention of autoimmune diabetes, e.g., type 1 diabetes, through the administration of a GAD-alum formulation (see particularly, paragraphs [0073], [0103], [0107], and [0164]).

The reference differs from the claimed invention only in that it does not teach the method employed on individuals who are HLA DR3-DQ2 or HLA DR3/4-DQ2/8.

Pociot and Lenmark teach that type 1 diabetes, as well as GAD and insulin autoantibodies predictive thereof, is strongly associated with the HLA DR3-DQ2 and HLA DR3/4-DQ2/8 haplotypes (see particularly, page 2331, column 2 and 2332, column 2).

It would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to employ the GAD-alum treatment of the ‘949 application on individuals of the HLA DR3-DQ2 and HLA DR3/4-DQ2/8 haplotypes given the teachings of Pociot and Lenmark that said individuals are the most at risk for, or have, type 1 diabetes and therefore cold most likely benefit from the treatment.

11.  Claim 9 is rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application No. 2017/0196949 in view of Pociot and Lenmark (June 2016) as applied to Claims 1, 2, 3, 5, and 10, above, in further view of Ludvigsson et al. (February, 2017).

U.S. Patent Application No. 2017/0196949 and Pociot and Lenmark have been discussed, above.

The teachings of the combined reference differ from the claimed invention only in that they do not teach intralymphatic injection of the GAD-alum formulation.

Ludvigsson et al. teach the intralymphatic injection of the GAD for the treatment of type 1 diabetes.  Said injection is taught as providing “more efficient” presentation of the GAD (see particularly, page 697, column 1).

It would have been prima facie obvious to the ordinarily skilled artisan at the time of filing to employ the GAD-alum treatment of the ‘949 application on individuals of Pociot and Lenmark to provide a more efficient presentation of the GAD..

12.  Claims 1-3, 5, and 9-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  Based upon consideration of the relevant factors, the instant claims are considered to encompass a claim directed to a law of nature, and are therefore rejected as ineligible subject matter under 35 U.S.C. 101.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance the claimed method is found to be drawn to one of the four statutory categories of inventions.

Under Step 2A, prong 1, however, the claims have been determined to recite a law of nature, i.e., the notion that HLA DR3-DQ2 haplotype autoimmune diabetes patients are more likely to benefit from GAD or GAD-alum treatment than autoimmune diabetes patients of other HLA class II haplotypes.  Under Step 2A, prong 2, the claims do not integrate this natural phenomena into practical applications.  The claims do not rely on or use the judicial exceptions; they do not act on the information obtained from the laws of nature.

Under final Step 2B the claim do not include additional elements that are sufficient to amount to significantly more than the judicial exception encompassed by the method of the instant claims.  Indeed, the only step other than determining the HLA haplotype of the individual is to treat the individual with GAD or GAD-alum if the individual is HLA DR3-DQ2.  Otherwise the individual is simply generically “treated”. 

The Courts have made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply observe and restate a law of nature while adding the words "apply it" (or generic “and treat”).  As set forth in the decision:
,“[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself,” further,
“[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”

More recently, in Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015) the court simplified the process of applying Mayo.  The court held that the first test is simply the determination of whether or not the claims are directed to or encompass a patent-ineligible concept.  In the instant case the answer is clearly yes.  The court then held:
“For process claims that encompass a natural phenomenon (sic), the process steps are the additional features that must be new and useful”. 
  
For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

13.  No claim is allowed.

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

15.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.R. Ewoldt, Ph.D., 11/14/21
Primary Examiner
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644